Upon the appeal from the judgment: judgment affirmed, with costs. Upon the appeal from the order by stipulation for judgment absolute: appeal dismissed upon the ground that the Civil Practice Act (§ 588, subd. 3) does not authorize an appeal to this court by a party in whose favor the Appellate Division has reversed a judgment and granted a new trial (Anchin, Block & Anchin v. Pennsylvania Coal & Coke Corp., 308 N. Y. 985). No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster.